GIBSON, J.
On November 26, 1947, Magnolia Petroleum Company and Gulf Oil Corporation filed their joint petition with the Corporation Commission of Oklahoma, in Commission’s cause No. C. C. 1612, wherein they prayed that the Commission make the necessary findings and enter an order creating the Chitwood Spiers Sand Unit, defining the unit area of said unit and prescribing the plan of unitization applicable thereto, upon such terms and conditions as may be fair, reasonable and equitable and which are necessary or proper to protect, safeguard and adjust the respective rights and obligations of the several persons affected, including royalties, oil and gas payments, carried interests, mortgagors, lien claimants and others, as well as the lessees. A map of the proposed area alleged to be a common source of supply and a recommended plan of unitization applicable to the proposed unit and unit area were attached to the petition. The petition set forth that such plan of unitization was authorized and provided under House Bill 339 of the 1945 Legislature (52 O.S. 1941 §§286.1-286.17). An amended petition was filed January 31, 1948.
C. C. Spiers, a landowner, lodged his protest. After several hearings the Corporation Commission entered its order No. 21066 of March 29, 1948, containing its findings of fact; granting the petition; creating the Spiers Sand Unit of the Chitwood field; approving the area as outlined by the map; and approving the plan of unitization. It retained its *510continuing jurisdiction over the operations carried on by the unit. Thereafter Mr. Spiers properly lodged his appeal in this court.
This is a companion case to No. 33655, Spiers v. Magnolia Petroleum Co., 206 Okla. 503, 244 P. 2d 843, this day decided. The parties are the same in both cases. Identical propositions for argument are urged by plaintiff in error. Much of the testimony was heard at - the same hearings, and by agreement of the parties the two cases were combined for the purpose of taking testimony. With a few exceptions the same witnesses appeared for the respective parties.
The area in this proposed plan is largely overlapping the mapped area of the Cunningham Sand involved in case No. 33655 except that it is a larger area and extends beyond the limits of the other sand. Proof shows that there is production from both the Spiers and the Cunningham sands, the Spiers being approximately 500 feet deeper than the Cunningham. The Spiers sand unit comprises approximately 1,520 acres; the Cunningham approximately 1,300 acres.
Mr. Spiers owns the S. W.V4 of sec. 28, twp. 5 north, range 6 west, and 20 acres in the northwest quarter of the same section. All of his quarter section is within the area in the case at bar and the 20 acres is outside the area, while only the south half of the quarter section was within the mapped area of the Cunningham sand. There is a producing well, No. 1 Spiers, on his 80 acres that was included in both areas.
We have examined the record and we find no new issues from those in case No. 33655, and no additional evidence that would change our conclusions reached in that case. The case of C. C. Spiers v. Magnolia Petroleum Co. et al., No. 33655, is controlling here. We hold that the evidence was sufficient to sustain the order of the Corporation Commission, and we further hold that the provisions of the statute involved here, 52 O.S. 1941 §§286.1-286.17, are constitutional.
The order of the Corporation Commission is affirmed.
HALLEY, V. C. J., and CORN, JOHNSON, and BINGAMAN, JJ., concur.